DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The declaration under 37 CFR 1.132 filed 8/30/2022 is insufficient to overcome the rejection of claims 1-10 based upon MISSLING et al. (US 2002/0136948) as set forth in the last Office action because the evidence provided is not commensurate in scope with the claim. The current scope of claim 1 is very broad and applicant has only provided a single example of unexpected results. 
The additional evidence provided shows that the premixing step of LiTFSI and PEO using a twin screw extruder unexpectedly enhances the properties of the formed electrode compared to a method in which no pre-mixing occurs between LiTFSI and PEO. However, the breadth of the claim includes other polymers, polymer molecular weight, lithium salts, mixing techniques, and pressing techniques without demonstrating the entire scope of the claim produces unexpected results. For example the evidence does show that when mixing with a pulverizer/mill (or any mixer other than a shear mixer) the same unexpected results will occur although such a process is covered by the breadth of claim 1. In fact, example 4 (spec. [0076]-[0077]) uses a different mixing mechanism and results in a lower adhesion and lower discharge capacity than the Additional Comparative Example A and the same initial efficiency. 
Example 2 shows different roll pressing parameters will provide the same unexpected result but does not show other pressing techniques or what pressure is required to achieve those results.
Example 3 shows different shear forces can be applied.
Example 4 uses a different mixing technique, but it results in properties that are inferior to the Additional Comparative Example A as described above.
Example 5 changes the loading of lithium salt and polymer. However, the loading is very similar and the example does not demonstrate how other salts and other polymers (or the same polymer at a different molecular weight) would behave.
Response to Arguments
The declaration is not sufficient to overcome the prior art rejection for the reasons described above.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over MISSLING et al. (US 2002/0136948).
Regarding claim 1,
	MISSLING teaches a method of making a cathode by mixing active agent, electrically conductive material, ionically conductive polymer and electrolyte salt [0009]. The mixing contains no solvent (dry mixing in a dry atmosphere) [0009]. The “stirring” is done by extruder which deposits the mixture onto a substrate (coating) such as a current collector for further processing such as calendering (pressing) [0056]-[0057].
The examiner notes that the references do not teach mixing lithium salt and polymer separately to make a solid electrolyte and stirring in conductive agent and positive electrode active material. However, the solventless mixing of lithium salt, polymer, active material and conductive agent is taught. The end result is considered the same a solventless mixture of dry components. Changing the sequence of adding ingredients is prima facie obvious in the absence of new or unexpected results, MPEP 2144.04.IV.C. In this instance the lithium salt will dissolve into the ion conducting polymer regardless of the order of mixing ingredients.
Regarding claim 2,
	The ionically conductive polymer in MISSLING is polyethylene oxide [0033] and can also be polyvinylidene fluoride, polyacrylonitrile, styrene-butadiene [0035].
Regarding claim 3,
	The salts used in MISSLING include lithium perchlorate, lithium hexafluorophosphate, lithium bis(trifluoromethanesulfonyl)imide [0037].
Regarding claim 4,
	The loading of electrolyte salt changes the ionic conductivity and is therefore a result effective variable [0038]. The reference does not specifically teach the ratio of salt to ionically conductive polymer. However, the change in ratio of components is a change in concentration. Generally, differences in concentration will not support patentability unless there is evidence such concentration is critical. In this case the concentration of lithium salt is a result effective variable that depends on the salt selected and the other components of the electrode. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to optimize the result effective variable through routine experimentation. 
Regarding claim 7
	MISSLING teaches that instead of a reciprocating extruder, a non-reciprocating twin screw extruder can be used although the shear is different [0007]. 
Regarding claim 8,
	MISSLING teaches controlling shear conditions to be sufficiently vigorous to provide useful mixing while also sufficiently mild to avoid degradation of components [0006]. Accordingly, the shear applied is a result effective variable. The reference does not expressly teach applying a shear force of 20 to 500N. However, changing the shear force is prima facie obvious as an optimization of a result effective variable, MPEP 2144.05.II. One of ordinary skill in the art would use routine experimentation to find a shear force that is not too high and not too low.
Regarding claim 9,
	As described above, MISSLING teaches a post deposition calendering (rolling) the electrode deposited on the current collector. 
Regarding claim 10, 
	MISSLING is silent to the temperature of the rolls during calendering. However, without specific teaching the rollers are considered to be at room temperature (~18°C) which falls within the claimed range.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over MISSLING et al. (US 2002/0136948) in view of BRUCKNER et al. (US 2015/0061176).
Regarding claim 5 and 6,
	MISSLING teaches using an extruder to mix the electrode material into a paste or molten state [0047] and further teaches that the output of the mixing can be in a “desired form” [0042]. The reference does not expressly, inherently or implicitly teach the formation of granules that are then applied to a current collector and pressed as a dry mixture. However, BRUCKNER teaches that when mixing a cathode material in a solvent-free process the resulting form of a shear mixing process can be fibrils (granulates) abstract. The fibers/granules of cathode material in BRUCKNER are similarly calendered into a final cathode [0042]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to change the dry mixing output of MISSLING to be fibrils/granules instead of a sheet as a simple substitution of known intermediate forms of cathode material before calendering into a final cathode product.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712